UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 21327 Dreyfus Manager Funds II (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: July 1, 2016-June 30, 2017 Item 1. Proxy Voting Record Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director Edward M. Liddy For For Management 1.5 Elect Director Nancy McKinstry For For Management 1.6 Elect Director Phebe N. Novakovic For For Management 1.7 Elect Director William A. Osborn For For Management 1.8 Elect Director Samuel C. Scott, III For For Management 1.9 Elect Director Daniel J. Starks For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Require Independent Board Chairman Against Against Shareholder - AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Fernando Aguirre For For Management 1 b Elect Director Mark T. Bertolini For For Management 1 c Elect Director Frank M. Clark For For Management 1 d Elect Director Betsy Z. Cohen For For Management 1 e Elect Director Molly J. Coye For For Management 1 f Elect Director Roger N. Farah For For Management 1 g Elect Director Jeffrey E. Garten For For Management 1 h Elect Director Ellen M. Hancock For For Management 1 i Elect Director Richard J. Harrington For For Management 1 j Elect Director Edward J. Ludwig For For Management 1 k Elect Director Joseph P. Newhouse For For Management 1 l Elect Director Olympia J. Snowe For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency None One Year Management 6 A Report on Lobbying Payments and Policy Against Against Shareholder 6 B Report on Gender Pay Gap Against Against Shareholder - ALPHABET INC. Ticker: GOOGL Security ID: 02079K305 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Roger W. Ferguson, Jr. For For Management 1.6 Elect Director Diane B. Greene For Withhold Management 1.7 Elect Director John L. Hennessy For For Management 1.8 Elect Director Ann Mather For Withhold Management 1.9 Elect Director Alan R. Mulally For For Management 1.10 Elect Director Paul S. Otellini For Withhold Management 1.11 Elect Director K. Ram Shriram For For Management 1.12 Elect Director Shirley M. Tilghman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Report on Political Contributions Against For Shareholder 9 Report on Gender Pay Gap Against For Shareholder 10 Report on Charitable Contributions Against Against Shareholder 11 Adopt Holy Land Principles Against Against Shareholder 12 Report on Fake News Against Against Shareholder - AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Jeffrey P. Bezos For For Management 1 b Elect Director Tom A. Alberg For For Management 1 c Elect Director John Seely Brown For For Management 1 d Elect Director Jamie S. Gorelick For For Management 1 e Elect Director Daniel P. Huttenlocher For For Management 1 f Elect Director Judith A. McGrath For For Management 1 g Elect Director Jonathan J. Rubinstein For For Management 1 h Elect Director Thomas O. Ryder For For Management 1 i Elect Director Patricia Q. Stonesifer For For Management 1 j Elect Director Wendell P. Weeks For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Amend Omnibus Stock Plan For For Management 6 Report on Use of Criminal Background Against Against Shareholder Checks in Hiring 7 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation 8 Provide Vote Counting to Exclude Against Against Shareholder Abstentions - AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Charlene Barshefsky For For Management 1 b Elect Director John J. Brennan For For Management 1 c Elect Director Ursula M. Burns For For Management 1 d Elect Director Kenneth I. Chenault For For Management 1 e Elect Director Peter Chernin For For Management 1 f Elect Director Ralph de la Vega For For Management 1 g Elect Director Anne L. Lauvergeon For For Management 1 h Elect Director Michael O. Leavitt For For Management 1 i Elect Director Theodore J. Leonsis For For Management 1 j Elect Director Richard C. Levin For For Management 1 k Elect Director Samuel J. Palmisano For For Management 1 l Elect Director Daniel L. Vasella For For Management 1 m Elect Director Robert D. Walter For For Management 1 n Elect Director Ronald A. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Right to Act by Written Consent Against Against Shareholder 6 Report on Gender Pay Gap Against Against Shareholder - AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: JUN 28, 2017 Meeting Type: Annual Record Date: MAY 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director W. Don Cornwell For For Management 1 b Elect Director Brian Duperreault For For Management 1 c Elect Director Peter R. Fisher For For Management 1 d Elect Director John H. Fitzpatrick For For Management 1 e Elect Director William G. Jurgensen For For Management 1 f Elect Director Christopher S. Lynch For For Management 1 g Elect Director Samuel J. Merksamer For For Management 1 h Elect Director Henry S. Miller For For Management 1 i Elect Director Linda A. Mills For For Management 1 j Elect Director Suzanne Nora Johnson For For Management 1 k Elect Director Ronald A. Rittenmeyer For For Management 1 l Elect Director Douglas M. Steenland For For Management 1 m Elect Director Theresa M. Stone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Securities Transfer Restrictions For For Management 4 Ratify NOL Rights Plan (NOL Pill) For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors - AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director James M. Cracchiolo For For Management 1 b Elect Director Dianne Neal Blixt For For Management 1 c Elect Director Amy DiGeso For For Management 1 d Elect Director Lon R. Greenberg For For Management 1 e Elect Director Siri S. Marshall For For Management 1 f Elect Director Jeffrey Noddle For For Management 1 g Elect Director H. Jay Sarles For For Management 1 h Elect Director Robert F. Sharpe, Jr. For For Management 1 i Elect Director Christopher J. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors - AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: MAR 02, 2017 Meeting Type: Annual Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ornella Barra For For Management 1.2 Elect Director Steven H. Collis For For Management 1.3 Elect Director Douglas R. Conant For For Management 1.4 Elect Director D. Mark Durcan For For Management 1.5 Elect Director Richard W. Gochnauer For For Management 1.6 Elect Director Lon R. Greenberg For For Management 1.7 Elect Director Jane E. Henney For For Management 1.8 Elect Director Kathleen W. Hyle For For Management 1.9 Elect Director Michael J. Long For For Management 1.10 Elect Director Henry W. McGee For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Directors May Be Removed With For For Management or Without Cause - ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Anthony R. Chase For For Management 1 b Elect Director David E. Constable For For Management 1 c Elect Director H. Paulett Eberhart For For Management 1 d Elect Director Claire S. Farley For For Management 1 e Elect Director Peter J. Fluor For For Management 1 f Elect Director Richard L. George For For Management 1 g Elect Director Joseph W. Gorder For For Management 1 h Elect Director John R. Gordon For For Management 1 i Elect Director Sean Gourley For For Management 1 j Elect Director Mark C. McKinley For For Management 1 k Elect Director Eric D. Mullins For For Management 1 l Elect Director R. A. Walker For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Disclose Charitable Contributions Against Against Shareholder 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Proxy Access Amendments Against Against Shareholder 8 Engage Outside Independent Experts for Against Against Shareholder Compensation Reforms 9 Adopt Share Retention Policy For Against Against Shareholder Senior Executives - APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 09, 2017 Meeting Type: Annual Record Date: JAN 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Judy Bruner For For Management 1 b Elect Director Xun (Eric) Chen For For Management 1 c Elect Director Aart J. de Geus For For Management 1 d Elect Director Gary E. Dickerson For For Management 1 e Elect Director Stephen R. Forrest For For Management 1 f Elect Director Thomas J. Iannotti For For Management 1 g Elect Director Alexander A. Karsner For For Management 1 h Elect Director Adrianna C. Ma For For Management 1 i Elect Director Dennis D. Powell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Ratify KPMG LLP as Auditors For For Management - AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Samuel A. Di Piazza, Jr. For For Management 1.3 Elect Director Richard W. Fisher For For Management 1.4 Elect Director Scott T. Ford For For Management 1.5 Elect Director Glenn H. Hutchins For For Management 1.6 Elect Director William E. Kennard For For Management 1.7 Elect Director Michael B. McCallister For For Management 1.8 Elect Director Beth E. Mooney For For Management 1.9 Elect Director Joyce M. Roche For For Management 1.10 Elect Director Matthew K. Rose For For Management 1.11 Elect Director Cynthia B. Taylor For For Management 1.12 Elect Director Laura D'Andrea Tyson For For Management 1.13 Elect Director Geoffrey Y. Yang For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Indirect Political Against Against Shareholder Contributions 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Amend Proxy Access Right Against Against Shareholder 8 Provide Right to Act by Written Consent Against Against Shareholder - ATHENE HOLDING LTD. Ticker: ATH Security ID: G0684D107 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian Leach For Did Not Vote Management 1.2 Elect Director Lawrence J. Ruisi For Did Not Vote Management 1.3 Elect Director Hope Schefler Taitz For Did Not Vote Management 1.4 Elect Director Arthur Wrubel For Did Not Vote Management 1.5 Elect Director H. Carl McCall For Did Not Vote Management 2.1 Elect Subsidiary Director James R. For Did Not Vote Management Belardi 2.2 Elect Subsidiary Director Robert Borden For Did Not Vote Management 2.3 Elect Subsidiary Director Frank L. For Did Not Vote Management Gillis 2.4 Elect Subsidiary Director Gernot Lohr For Did Not Vote Management 2.5 Elect Subsidiary Director Hope For Did Not Vote Management Schefler Taitz 2.6 Elect Subsidiary Director William J. For Did Not Vote Management Wheeler 3.1 Elect Subsidiary Director Frank L. For Did Not Vote Management Gillis 3.2 Elect Subsidiary Director Tab Shanafelt For Did Not Vote Management 3.3 Elect Subsidiary Director William J. For Did Not Vote Management Wheeler 4.1 Elect Subsidiary Director Frank L. For Did Not Vote Management Gillis 4.2 Elect Subsidiary Director Tab Shanafelt For Did Not Vote Management 4.3 Elect Subsidiary Director William J. For Did Not Vote Management Wheeler 5.1 Elect Subsidiary Director Frank L. For Did Not Vote Management Gillis 5.2 Elect Subsidiary Director Tab Shanafelt For Did Not Vote Management 5.3 Elect Subsidiary Director William J. For Did Not Vote Management Wheeler 6.1 Elect Subsidiary Director Deepak Rajan For Did Not Vote Management 6.2 Elect Subsidiary Director Tab Shanafelt For Did Not Vote Management 6.3 Elect Subsidiary Director William J. For Did Not Vote Management Wheeler 7 Ratify PricewaterhouseCoopers LLP as For Did Not Vote Management Auditors 8 Authorize Board to Fix Remuneration of For Did Not Vote Management the Auditors 9 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 10 Advisory Vote on Say on Pay Frequency One Year Did Not Vote Management 11 Approve Employee Stock Purchase Plan For Did Not Vote Management 12.1 Approve Incorporation of an Advisory For Did Not Vote Management Board of Athene Deutschland Anlagemanagement GMBH; Elect Members of the Advisory Board 12.2 Elect Deepak Rajan as member of the For Did Not Vote Management Advisory Board 12.3 Elect Ralf Schmitt as member of the For Did Not Vote Management Advisory Board 12.4 Elect Michael Solf as member of the For Did Not Vote Management Advisory Board 12.5 Elect Mark Suter as member of the For Did Not Vote Management Advisory Board 13 Approve Remuneration of Supervisory For Did Not Vote Management Board Members 14 Amend Bylaws For Did Not Vote Management A Shareholder Represents that between None Did Not Vote Management the Date on which it Purchased Class A Shares and April 17, 2017 neither it nor any of its direct or indirect beneficial owner was a United States Shareholder B Shareholder Represents that between None Did Not Vote Management the Date on which it Purchased Class A Shares and April 17, 2017 no Investor Party owned, whether direct or indirect, any interests in AP Alternative Assets, L.P or Apollo Global Management LLC C Shareholder Represents that between None Did Not Vote Management the Date on which it Purchased Class A Shares and April 17, 2017 no Investor Party entered into a Transaction that, to the actual knowledge of the Shareholder - BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Sharon L. Allen For For Management 1 b Elect Director Susan S. Bies For For Management 1 c Elect Director Jack O. Bovender, Jr. For For Management 1 d Elect Director Frank P. Bramble, Sr. For For Management 1 e Elect Director Pierre J.P. de Weck For For Management 1 f Elect Director Arnold W. Donald For For Management 1 g Elect Director Linda P. Hudson For For Management 1 h Elect Director Monica C. Lozano For For Management 1 i Elect Director Thomas J. May For For Management 1 j Elect Director Brian T. Moynihan For For Management 1 k Elect Director Lionel L. Nowell, III For For Management 1 l Elect Director Michael D. White For For Management 1 m Elect Director Thomas D. Woods For For Management 1 n Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend the General Clawback Policy Against Against Shareholder 6 Non-core banking operations Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder - BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jennifer S. Banner For For Management 1.2 Elect Director K. David Boyer, Jr. For For Management 1.3 Elect Director Anna R. Cablik For For Management 1.4 Elect Director James A. Faulkner For Against Management 1.5 Elect Director I. Patricia Henry For For Management 1.6 Elect Director Eric C. Kendrick For Against Management 1.7 Elect Director Kelly S. King For For Management 1.8 Elect Director Louis B. Lynn For For Management 1.9 Elect Director Charles A. Patton For For Management 1.10 Elect Director Nido R. Qubein For Against Management 1.11 Elect Director William J. Reuter For For Management 1.12 Elect Director Tollie W. Rich, Jr. For For Management 1.13 Elect Director Christine Sears For For Management 1.14 Elect Director Thomas E. Skains For For Management 1.15 Elect Director Thomas N. Thompson For Against Management 1.16 Elect Director Stephen T. Williams For Against Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder - BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 06, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Thomas S. Murphy For For Management 1.10 Elect Director Ronald L. Olson For For Management 1.11 Elect Director Walter Scott, Jr. For For Management 1.12 Elect Director Meryl B. Witmer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Report on Political Contributions Against Against Shareholder 5 Assess and Report on Exposure to Against Against Shareholder Climate Change Risks 6 Require Divestment from Fossil Fuels Against Against Shareholder - BIOMARIN PHARMACEUTICAL INC. Ticker: BMRN Security ID: 09061G101 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jean-Jacques Bienaime For For Management 1.2 Elect Director Willard Dere For For Management 1.3 Elect Director Michael Grey For For Management 1.4 Elect Director Elaine J. Heron For For Management 1.5 Elect Director V. Bryan Lawlis For For Management 1.6 Elect Director Alan J. Lewis For For Management 1.7 Elect Director Richard A. Meier For For Management 1.8 Elect Director David Pyott For For Management 1.9 Elect Director Dennis J. Slamon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management 6 Increase Authorized Common Stock For For Management - BOSTON SCIENTIFIC CORPORATION Ticker: BSX Security ID: 101137107 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Nelda J. Connors For For Management 1 b Elect Director Charles J. Dockendorff For For Management 1 c Elect Director Yoshiaki Fujimori For For Management 1 d Elect Director Donna A. James For For Management 1 e Elect Director Edward J. Ludwig For For Management 1 f Elect Director Stephen P. MacMillan For For Management 1 g Elect Director Michael F. Mahoney For For Management 1 h Elect Director David J. Roux For For Management 1 i Elect Director John E. Sununu For For Management 1 j Elect Director Ellen M. Zane For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management - BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 A Elect Director Peter J. Arduini For For Management 1 B Elect Director Robert J. Bertolini For For Management 1 C Elect Director Giovanni Caforio For For Management 1 D Elect Director Matthew W. Emmens For For Management 1 E Elect Director Laurie H. Glimcher For For Management 1 F Elect Director Michael Grobstein For For Management 1 G Elect Director Alan J. Lacy For For Management 1 H Elect Director Dinesh C. Paliwal For For Management 1 I Elect Director Theodore R. Samuels For For Management 1 J Elect Director Gerald L. Storch For For Management 1 K Elect Director Vicki L. Sato For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify Deloitte & Touche LLP as For For Management Auditors 7 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting - CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 A Elect Director Richard D. Fairbank For For Management 1 B Elect Director Ann Fritz Hackett For For Management 1 C Elect Director Lewis Hay, III For For Management 1 D Elect Director Benjamin P. Jenkins, III For For Management 1 E Elect Director Peter Thomas Killalea For For Management 1 F Elect Director Pierre E. Leroy For For Management 1 G Elect Director Peter E. Raskind For For Management 1 H Elect Director Mayo A. Shattuck, III For For Management 1 I Elect Director Bradford H. Warner For For Management 1 J Elect Director Catherine G. West For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Nonqualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent Against Against Shareholder - CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 03, 2016 Meeting Type: Annual Record Date: SEP 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Colleen F. Arnold For For Management 1.3 Elect Director George S. Barrett For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director Patricia A. Hemingway For For Management Hall 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director Nancy Killefer For For Management 1.11 Elect Director David P. King For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation - CARNIVAL CORPORATION Ticker: CCL Security ID: 143658300 Meeting Date: APR 05, 2017 Meeting Type: Annual Record Date: FEB 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Micky Arison as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 2 Re-elect Jonathon Band as a Director For For Management of Carnival Corporation and as a Director of Carnival plc. 3 Elect Helen Deeble as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 4 Re-elect Arnold W. Donald as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 5 Re-elect Richard J. Glasier as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 6 Re-elect Debra Kelly-Ennis as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 7 Re-elect John Parker as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 8 Re-elect Stuart Subotnick as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 9 Re-elect Laura Weil as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 10 Re-elect Randall J. Weisenburger as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 11 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Approve Directors' Remuneration Report For For Management (in accordance with legal requirements applicable to UK companies) 14 Approve Remuneration Policy set out in For For Management Section B of Part II of the Carnival plc Directors' Remuneration Report (in accordance with legal requirements applicable to UK companies). 15 Reappoint the UK firm of For For Management PricewaterhouseCoopers LLP as independent auditors for Carnival plc and ratify the U.S. firm of PricewaterhouseCoopers LLP as the independent registered certified public accounting firm for Carnival Corporation. 16 Authorize the Audit Committee of For For Management Carnival plc to agree the remuneration of the independent auditors of Carnival plc. 17 Receive the UK Accounts and Reports of For For Management the Directors and Auditors of Carnival plc for the year ended November 30, 2016 (in accordance with legal requirements applicable to UK companies). 18 Authorize Issue of Equity with For For Management Pre-emptive Rights 19 Authorize Issue of Equity without For For Management Pre-emptive Rights 20 Authorize Share Repurchase Program For For Management - CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Mark J. Alles For For Management 1.3 Elect Director Richard W. Barker For For Management 1.4 Elect Director Michael W. Bonney For For Management 1.5 Elect Director Michael D. Casey For Withhold Management 1.6 Elect Director Carrie S. Cox For For Management 1.7 Elect Director Michael A. Friedman For Withhold Management 1.8 Elect Director Julia A. Haller For For Management 1.9 Elect Director Gilla S. Kaplan For Withhold Management 1.10 Elect Director James J. Loughlin For For Management 1.11 Elect Director Ernest Mario For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide For Confidential Running Vote Against Against Shareholder Tallies On Executive Pay Matters - CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Robert C. Arzbaecher For For Management 1 b Elect Director William Davisson For For Management 1 c Elect Director Stephen A. Furbacher For For Management 1 d Elect Director Stephen J. Hagge For For Management 1 e Elect Director John D. Johnson For For Management 1 f Elect Director Robert G. Kuhbach For For Management 1 g Elect Director Anne P. Noonan For For Management 1 h Elect Director Edward A. Schmitt For For Management 1 i Elect Director Theresa E. Wagler For For Management 1 j Elect Director W. Anthony Will For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management - CHUBB LIMITED Ticker: CB Security ID: H1467J104 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Allocate Disposable Profit For For Management 2.2 Approve Dividend Distribution From For For Management Legal Reserves Through Capital Contributions Reserve Subaccount 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors 4.2 Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors 4.3 Ratify BDO AG (Zurich) as Special For For Management Auditors 5.1 Elect Director Evan G. Greenberg For For Management 5.2 Elect Director Robert M. Hernandez For For Management 5.3 Elect Director Michael G. Atieh For For Management 5.4 Elect Director Sheila P. Burke For For Management 5.5 Elect Director James I. Cash For For Management 5.6 Elect Director Mary Cirillo For For Management 5.7 Elect Director Michael P. Connors For For Management 5.8 Elect Director John A. Edwardson For For Management 5.9 Elect Director Leo F. Mullin For For Management 5.10 Elect Director Kimberly A. Ross For For Management 5.11 Elect Director Robert W. Scully For For Management 5.12 Elect Director Eugene B. Shanks, Jr. For For Management 5.13 Elect Director Theodore E. Shasta For For Management 5.14 Elect Director David H. Sidwell For For Management 5.15 Elect Director Olivier Steimer For For Management 5.16 Elect Director James M. Zimmerman For For Management 6 Elect Evan G. Greenberg as Board For For Management Chairman 7.1 Appoint Michael P. Connors as Member For For Management of the Compensation Committee 7.2 Appoint Mary Cirillo as Member of the For For Management Compensation Committee 7.3 Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee 7.4 Appoint Robert W. Scully as Member of For For Management the Compensation Committee 7.5 Appoint James M. Zimmerman as Member For For Management of the Compensation Committee 8 Designate Homburger AG as Independent For For Management Proxy 9 Approve Qualified Employee Stock For For Management Purchase Plan 10.1 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors 10.2 Approve Remuneration of Executive For For Management Management in the Amount of USD 41 Million for Fiscal 2018 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Transact Other Business (Voting) For Against Management - CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: DEC 12, 2016 Meeting Type: Annual Record Date: OCT 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Carol A. Bartz For For Management 1 b Elect Director M. Michele Burns For For Management 1 c Elect Director Michael D. Capellas For For Management 1 d Elect Director John T. Chambers For For Management 1 e Elect Director Amy L. Chang For For Management 1 f Elect Director John L. Hennessy For For Management 1 g Elect Director Kristina M. Johnson For For Management 1 h Elect Director Roderick C. McGeary For For Management 1 i Elect Director Charles H. Robbins For For Management 1 j Elect Director Arun Sarin For For Management 1 k Elect Director Steven M. West For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Report on Arab and non-Arab Employees Against Against Shareholder using EEO-1 Categories 6 Establish Board Committee on Against Against Shareholder Operations in Israeli Settlements - CME GROUP INC. Ticker: CME Security ID: 12572Q105 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Terrence A. Duffy For For Management 1 b Elect Director Timothy S. Bitsberger For For Management 1 c Elect Director Charles P. Carey For For Management 1 d Elect Director Dennis H. Chookaszian For For Management 1 e Elect Director Ana Dutra For For Management 1 f Elect Director Martin J. Gepsman For For Management 1 g Elect Director Larry G. Gerdes For For Management 1 h Elect Director Daniel R. Glickman For For Management 1 i Elect Director Leo Melamed For For Management 1 j Elect Director Alex J. Pollock For For Management 1 k Elect Director John F. Sandner For For Management 1 l Elect Director Terry L. Savage For For Management 1 m Elect Director William R. Shepard For For Management 1 n Elect Director Dennis A. Suskind For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Amend Omnibus Stock Plan For For Management - COCA-COLA EUROPEAN PARTNERS PLC Ticker: CCE Security ID: G25839104 Meeting Date: JUN 22, 2017 Meeting Type: Annual Record Date: JUN 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Remuneration Policy For For Management 4 Elect Jose Ignacio Comenge For For Management Sanchez-Real as Director 5 Elect J. Alexander M. Douglas, Jr. as For For Management Director 6 Elect Francisco Ruiz de la Torre For For Management Esporrin as Director 7 Elect Irial Finan as Director For For Management 8 Elect Damian Gammell as Director For For Management 9 Elect Alfonso Libano Daurella as For For Management Director 10 Elect Mario Rotllant Sola as Director For For Management 11 Reappoint Ernst & Young LLP as Auditors For For Management 12 Authorise Audit Committee to Fix For For Management Remuneration of Auditors 13 Authorise Political Donations and For For Management Expenditure 14 Authorise Issue of Equity with For For Management Pre-emptive Rights 15 Approve Waiver on Tender-Bid For Against Management Requirement 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise Market Purchase of Ordinary For For Management Shares 18 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice - COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Madeline S. Bell For For Management 1.3 Elect Director Sheldon M. Bonovitz For For Management 1.4 Elect Director Edward D. Breen For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Asuka Nakahara For For Management 1.8 Elect Director David C. Novak For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share - CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 23, 2016 Meeting Type: Annual Record Date: JUL 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradley A. Alford For For Management 1.2 Elect Director Thomas K. Brown For For Management 1.3 Elect Director Stephen G. Butler For For Management 1.4 Elect Director Sean M. Connolly For For Management 1.5 Elect Director Steven F. Goldstone For For Management 1.6 Elect Director Joie A. Gregor For For Management 1.7 Elect Director Rajive Johri For For Management 1.8 Elect Director W.G. Jurgensen For For Management 1.9 Elect Director Richard H. Lenny For For Management 1.10 Elect Director Ruth Ann Marshall For For Management 1.11 Elect Director Timothy R. McLevish For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation - CORNING INCORPORATED Ticker: GLW Security ID: 219350105 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald W. Blair For For Management 1.2 Elect Director Stephanie A. Burns For For Management 1.3 Elect Director John A. Canning, Jr. For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Robert F. Cummings, Jr. For For Management 1.6 Elect Director Deborah A. Henretta For For Management 1.7 Elect Director Daniel P. Huttenlocher For For Management 1.8 Elect Director Kurt M. Landgraf For For Management 1.9 Elect Director Kevin J. Martin For For Management 1.10 Elect Director Deborah D. Rieman For For Management 1.11 Elect Director Hansel E. Tookes, II For For Management 1.12 Elect Director Wendell P. Weeks For For Management 1.13 Elect Director Mark S. Wrighton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Omnibus Stock Plan For For Management - COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Decker For For Management 1.2 Elect Director Richard A. Galanti For For Management 1.3 Elect Director John W. Meisenbach For For Management 1.4 Elect Director Charles T. Munger For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 30, 2017 Meeting Type: Annual Record Date: MAY 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Edward H. Bastian For For Management 1 b Elect Director Francis S. Blake For For Management 1 c Elect Director Daniel A. Carp For For Management 1 d Elect Director David G. DeWalt For For Management 1 e Elect Director William H. Easter, III For For Management 1 f Elect Director Mickey P. Foret For For Management 1 g Elect Director Jeanne P. Jackson For For Management 1 h Elect Director George N. Mattson For For Management 1 i Elect Director Douglas R. Ralph For For Management 1 j Elect Director Sergio A.L. Rial For For Management 1 k Elect Director Kathy N. Waller For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management - DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration - EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Fred D. Anderson, Jr. For For Management 1 b Elect Director Edward W. Barnholt For For Management 1 c Elect Director Anthony J. Bates For For Management 1 d Elect Director Logan D. Green For For Management 1 e Elect Director Bonnie S. Hammer For For Management 1 f Elect Director Kathleen C. Mitic For For Management 1 g Elect Director Pierre M. Omidyar For For Management 1 h Elect Director Paul S. Pressler For For Management 1 i Elect Director Robert H. Swan For For Management 1 j Elect Director Thomas J. Tierney For For Management 1 k Elect Director Perry M. Traquina For For Management 1 l Elect Director Devin N. Wenig For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Provide Right to Act by Written Consent Against Against Shareholder - ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Michael L. Eskew For For Management 1 b Elect Director William G. Kaelin, Jr. For For Management 1 c Elect Director John C. Lechleiter For For Management 1 d Elect Director David A. Ricks For For Management 1 e Elect Director Marschall S. Runge For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Amend Deferred Compensation Plan For For Management 6 Report on Lobbying Payments and Policy Against Against Shareholder - EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Janet F. Clark For For Management 1 b Elect Director Charles R. Crisp For For Management 1 c Elect Director Robert P. Daniels For For Management 1 d Elect Director James C. Day For For Management 1 e Elect Director Donald F. Textor For For Management 1 f Elect Director William R. Thomas For For Management 1 g Elect Director Frank G. Wisner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management - FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For Withhold Management 1.2 Elect Director Erskine B. Bowles For Withhold Management 1.3 Elect Director Susan D. For Withhold Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For Withhold Management 1.6 Elect Director Sheryl K. Sandberg For Withhold Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Report on Public Policy Issues Against Against Shareholder Associated with Fake News 6 Gender Pay Gap Against Against Shareholder 7 Require Independent Board Chairman Against For Shareholder - FIRSTENERGY CORP. Ticker: FE Security ID: 337932107 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul T. Addison For For Management 1.2 Elect Director Michael J. Anderson For For Management 1.3 Elect Director William T. Cottle For For Management 1.4 Elect Director Steven J. Demetriou For For Management 1.5 Elect Director Julia L. Johnson For For Management 1.6 Elect Director Charles E. Jones For For Management 1.7 Elect Director Donald T. Misheff For For Management 1.8 Elect Director Thomas N. Mitchell For For Management 1.9 Elect Director James F. O'Neil, III For For Management 1.10 Elect Director Christopher D. Pappas For For Management 1.11 Elect Director Luis A. Reyes For For Management 1.12 Elect Director George M. Smart For For Management 1.13 Elect Director Jerry Sue Thornton For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Increase Authorized Common Stock For For Management 6 Eliminate Supermajority Vote For For Management Requirement 7 Adopt Majority Voting for Uncontested For For Management Election of Directors 8 Provide Proxy Access Right For For Management 9 Report on Lobbying Payments and Policy Against Against Shareholder 10 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario 11 Adopt Simple Majority Vote Against For Shareholder - FORTINET, INC. Ticker: FTNT Security ID: 34959E109 Meeting Date: JUN 23, 2017 Meeting Type: Annual Record Date: APR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Xie For Against Management 1.2 Elect Director William H. Neukom For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - FORTIVE CORPORATION Ticker: FTV Security ID: 34959J108 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 A Elect Director Kate Mitchell For For Management 1 B Elect Director Israel Ruiz For For Management 2 Ratify Ernst and Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Declassify the Board of Directors For For Management - GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Nicholas D. Chabraja For For Management 1 b Elect Director James S. Crown For For Management 1 c Elect Director Rudy F. deLeon For For Management 1 d Elect Director John M. Keane For For Management 1 e Elect Director Lester L. Lyles For For Management 1 f Elect Director Mark M. Malcolm For For Management 1 g Elect Director Phebe N. Novakovic For For Management 1 h Elect Director William A. Osborn For For Management 1 i Elect Director Catherine B. Reynolds For For Management 1 j Elect Director Laura J. Schumacher For For Management 1 k Elect Director Peter A. Wall For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management - HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Abdulaziz F. Al Khayyal For For Management 1 b Elect Director William E. Albrecht For For Management 1 c Elect Director Alan M. Bennett For For Management 1 d Elect Director James R. Boyd For For Management 1 e Elect Director Milton Carroll For For Management 1 f Elect Director Nance K. Dicciani For For Management 1 g Elect Director Murry S. Gerber For For Management 1 h Elect Director Jose C. Grubisich For For Management 1 i Elect Director David J. Lesar For For Management 1 j Elect Director Robert A. Malone For For Management 1 k Elect Director J. Landis Martin For For Management 1 l Elect Director Jeffrey A. Miller For For Management 1 m Elect Director Debra L. Reed For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management - HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Terrence J. Checki For For Management 1.3 Elect Director Leonard S. Coleman, Jr. For For Management 1.4 Elect Director John B. Hess For For Management 1.5 Elect Director Edith E. Holiday For For Management 1.6 Elect Director Risa Lavizzo-Mourey For For Management 1.7 Elect Director Marc S. Lipschultz For For Management 1.8 Elect Director David McManus For For Management 1.9 Elect Director Kevin O. Meyers For For Management 1.10 Elect Director James H. Quigley For For Management 1.11 Elect Director Fredric G. Reynolds For For Management 1.12 Elect Director William G. Schrader For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Approve Omnibus Stock Plan For For Management 6 Report on Plans to Address Stranded Against Against Shareholder Carbon Asset Risks - HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 A Elect Director Darius Adamczyk For For Management 1 B Elect Director William S. Ayer For For Management 1 C Elect Director Kevin Burke For For Management 1 D Elect Director Jaime Chico Pardo For For Management 1 E Elect Director David M. Cote For For Management 1 F Elect Director D. Scott Davis For For Management 1 G Elect Director Linnet F. Deily For For Management 1 H Elect Director Judd Gregg For For Management 1 I Elect Director Clive Hollick For For Management 1 J Elect Director Grace D. Lieblein For For Management 1 K Elect Director George Paz For For Management 1 L Elect Director Bradley T. Sheares For For Management 1 M Elect Director Robin L. Washington For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Require Independent Board Chairman Against Against Shareholder 6 Political Lobbying Disclosure Against Against Shareholder - HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Kurt J. Hilzinger For For Management 1 b Elect Director Bruce D. Broussard For For Management 1 c Elect Director Frank A. D'Amelio For For Management 1 d Elect Director W. Roy Dunbar For For Management 1 e Elect Director David A. Jones, Jr. For For Management 1 f Elect Director William J. McDonald For For Management 1 g Elect Director William E. Mitchell For For Management 1 h Elect Director David B. Nash For For Management 1 i Elect Director James J. O'Brien For For Management 1 j Elect Director Marissa T. Peterson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Proxy Access Right Against For Shareholder - INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866 F104 Meeting Date: OCT 12, 2016 Meeting Type: Special Record Date: AUG 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management - ISHARES TRUST Ticker: Security ID: 464287598 Meeting Date: JUN 19, 2017 Meeting Type: Special Record Date: MAY 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jane D. Carlin For For Management 1.2 Elect Director Richard L. Fagnani For For Management 1.3 Elect Director Drew E. Lawton For For Management 1.4 Elect Director Madhav V. Rajan For For Management 1.5 Elect Director Mark Wiedman For For Management - JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625 H100 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Linda B. Bammann For For Management 1 b Elect Director James A. Bell For For Management 1 c Elect Director Crandall C. Bowles For For Management 1 d Elect Director Stephen B. Burke For For Management 1 e Elect Director Todd A. Combs For For Management 1 f Elect Director James S. Crown For For Management 1 g Elect Director James Dimon For For Management 1 h Elect Director Timothy P. Flynn For For Management 1 i Elect Director Laban P. Jackson, Jr. For For Management 1 j Elect Director Michael A. Neal For For Management 1 k Elect Director Lee R. Raymond For For Management 1 l Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder 6 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service 7 Clawback Amendment Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder 9 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 10 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call a Special Meeting - KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Bryant For For Management 1.2 Elect Director Stephanie Burns For For Management 1.3 Elect Director Richard Dreiling For For Management 1.4 Elect Director La June Montgomery For For Management Tabron 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For For Management 6 Amend Proxy Access Right Against Against Shareholder - KINDER MORGAN, INC. Ticker: KMI Security ID: 49456B101 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard D. Kinder For For Management 1.2 Elect Director Steven J. Kean For For Management 1.3 Elect Director Kimberly A. Dang For Against Management 1.4 Elect Director Ted A. Gardner For For Management 1.5 Elect Director Anthony W. Hall, Jr. For For Management 1.6 Elect Director Gary L. Hultquist For For Management 1.7 Elect Director Ronald L. Kuehn, Jr. For For Management 1.8 Elect Director Deborah A. Macdonald For For Management 1.9 Elect Director Michael C. Morgan For For Management 1.10 Elect Director Arthur C. Reichstetter For For Management 1.11 Elect Director Fayez Sarofim For For Management 1.12 Elect Director C. Park Shaper For For Management 1.13 Elect Director William A. Smith For For Management 1.14 Elect Director Joel V. Staff For For Management 1.15 Elect Director Robert F. Vagt For For Management 1.16 Elect Director Perry M. Waughtal For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Adopt Proxy Access Right Against For Shareholder 4 Report on Methane Emissions Against For Shareholder 5 Report on Annual Sustainability Against For Shareholder 6 Report on Capital Expenditure Strategy Against Against Shareholder with Respect to Climate Change Policy - L3 TECHNOLOGIES INC. Ticker: LLL Security ID: 502413107 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Claude R. Canizares For For Management 1 b Elect Director Thomas A. Corcoran For For Management 1 c Elect Director Ann E. Dunwoody For For Management 1 d Elect Director Lewis Kramer For For Management 1 e Elect Director Robert B. Millard For For Management 1 f Elect Director Lloyd W. Newton For For Management 1 g Elect Director Vincent Pagano, Jr. For For Management 1 h Elect Director H. Hugh Shelton For For Management 1 i Elect Director Arthur L. Simon For For Management 1 j Elect Director Michael T. Strianese For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Eliminate Supermajority Vote For For Management Requirement 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management - LABORATORY CORPORATION OF AMERICA HOLDINGS Ticker: LH Security ID: 50540R409 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Kerrii B. Anderson For For Management 1 b Elect Director Jean-Luc Belingard For For Management 1 c Elect Director D. Gary Gilliland For For Management 1 d Elect Director David P. King For For Management 1 e Elect Director Garheng Kong For For Management 1 f Elect Director Robert E. Mittelstaedt, For For Management Jr. 1 g Elect Director Peter M. Neupert For For Management 1 h Elect Director Richelle P. Parham For For Management 1 i Elect Director Adam H. Schechter For For Management 1 j Elect Director R. Sanders Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Report on Zika Virus Controls for Against Against Shareholder Primates and Employees - LAMAR ADVERTISING COMPANY Ticker: LAMR Security ID: 512816109 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Maxwell Hamilton For For Management 1.2 Elect Director John E. Koerner, III For For Management 1.3 Elect Director Stephen P. Mumblow For For Management 1.4 Elect Director Thomas V. Reifenheiser For For Management 1.5 Elect Director Anna Reilly For For Management 1.6 Elect Director Kevin P. Reilly, Jr. For For Management 1.7 Elect Director Wendell Reilly For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify KPMG LLP as Auditors For For Management - MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Steven A. Davis For For Management 1 b Elect Director Gary R. Heminger For For Management 1 c Elect Director J. Michael Stice For For Management 1 d Elect Director John P. Surma For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Environmental and Human Against Against Shareholder Rights Due Diligence 6 Report on Strategy for Aligning with 2 Against Against Shareholder Degree Scenario 7 Adopt Simple Majority Vote Against For Shareholder - MARTIN MARIETTA MATERIALS, INC. Ticker: MLM Security ID: 573284106 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sue W. Cole For For Management 1.2 Elect Director Michael J. Quillen For For Management 1.3 Elect Director John J. Koraleski For For Management 1.4 Elect Director Stephen P. Zelnak, Jr. For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Proxy Access Right Against For Shareholder - MEDTRONIC PLC Ticker: MDT Security ID: G5960L103 Meeting Date: DEC 09, 2016 Meeting Type: Annual Record Date: OCT 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Richard H. Anderson For For Management 1 b Elect Director Craig Arnold For For Management 1 c Elect Director Scott C. Donnelly For For Management 1 d Elect Director Randall J. Hogan, III For For Management 1 e Elect Director Omar Ishrak For For Management 1 f Elect Director Shirley Ann Jackson For For Management 1 g Elect Director Michael O. Leavitt For For Management 1 h Elect Director James T. Lenehan For For Management 1 i Elect Director Elizabeth G. Nabel For For Management 1 j Elect Director Denise M. O'Leary For For Management 1 k Elect Director Kendall J. Powell For For Management 1 l Elect Director Robert C. Pozen For For Management 1 m Elect Director Preetha Reddy For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5 a Amend Articles of Association For For Management 5 b Amend Memorandum of Association For For Management 6 Amend Articles to Clarify the Board's For For Management Sole Authority to Determine its Size Within the Fixed Limits - MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Leslie A. Brun For For Management 1 b Elect Director Thomas R. Cech For For Management 1 c Elect Director Pamela J. Craig For For Management 1 d Elect Director Kenneth C. Frazier For For Management 1 e Elect Director Thomas H. Glocer For For Management 1 f Elect Director Rochelle B. Lazarus For For Management 1 g Elect Director John H. Noseworthy For For Management 1 h Elect Director Carlos E. Represas For For Management 1 i Elect Director Paul B. Rothman For For Management 1 j Elect Director Patricia F. Russo For For Management 1 k Elect Director Craig B. Thompson For For Management 1 l Elect Director Wendell P. Weeks For For Management 1 m Elect Director Peter C. Wendell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Require Independent Board Chairman Against Against Shareholder 6 Adopt Holy Land Principles Against Against Shareholder 7 Report on Risks of Doing Business in Against Against Shareholder Conflict-Affected Areas 8 Report on Board Oversight of Product Against Against Shareholder Safety and Quality - MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 15, 2016 Meeting Type: Annual Record Date: JUN 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Matthew W. Chapman For For Management 1.3 Elect Director L.B. Day For For Management 1.4 Elect Director Esther L. Johnson For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation - MOLSON COORS BREWING COMPANY Ticker: TAP Security ID: 60871R209 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger G. Eaton For For Management 1.2 Elect Director Charles M. Herington For For Management 1.3 Elect Director H. Sanford Riley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation - MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Lewis W.K. Booth For For Management 1 b Elect Director Charles E. Bunch For For Management 1 c Elect Director Lois D. Juliber For For Management 1 d Elect Director Mark D. Ketchum For For Management 1 e Elect Director Jorge S. Mesquita For For Management 1 f Elect Director Joseph Neubauer For For Management 1 g Elect Director Nelson Peltz For For Management 1 h Elect Director Fredric G. Reynolds For For Management 1 i Elect Director Irene B. Rosenfeld For For Management 1 j Elect Director Christiana S. Shi For For Management 1 k Elect Director Patrick T. Siewert For For Management 1 l Elect Director Ruth J. Simmons For For Management 1 m Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging 6 Create a Committee to Prepare a Report Against Against Shareholder Regarding the Impact of Plant Closures on Communities and Alternatives - NEWELL BRANDS INC. Ticker: NWL Security ID: 651229106 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Ian G.H. Ashken For For Management 1 b Elect Director Thomas E. Clarke For For Management 1 c Elect Director Kevin C. Conroy For For Management 1 d Elect Director Scott S. Cowen For For Management 1 e Elect Director Michael T. Cowhig For For Management 1 f Elect Director Domenico De Sole For For Management 1 g Elect Director Martin E. Franklin For For Management 1 h Elect Director Ros L'Esperance For For Management 1 i Elect Director Michael B. Polk For For Management 1 j Elect Director Steven J. Strobel For For Management 1 k Elect Director Michael A. Todman For For Management 1 l Elect Director Raymond G. Viault For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - NEWMONT MINING CORPORATION Ticker: NEM Security ID: 651639106 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory H. Boyce For For Management 1.2 Elect Director Bruce R. Brook For For Management 1.3 Elect Director J. Kofi Bucknor For For Management 1.4 Elect Director Vincent A. Calarco For For Management 1.5 Elect Director Joseph A. Carrabba For For Management 1.6 Elect Director Noreen Doyle For For Management 1.7 Elect Director Gary J. Goldberg For For Management 1.8 Elect Director Veronica M. Hagen For For Management 1.9 Elect Director Jane Nelson For For Management 1.10 Elect Director Julio M. Quintana For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Human Rights Risk Assessment Against Against Shareholder Process - NRG YIELD, INC. Ticker: NYLD.A Security ID: 62942X306 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mauricio Gutierrez For For Management 1.2 Elect Director John F. Chlebowski For For Management 1.3 Elect Director Kirkland B. Andrews For For Management 1.4 Elect Director John Chillemi For For Management 1.5 Elect Director Brian R. Ford For For Management 1.6 Elect Director Ferrell P. McClean For For Management 1.7 Elect Director Christopher S. Sotos For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify KPMG LLP as Auditors For For Management - OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Spencer Abraham For For Management 1 b Elect Director Howard I. Atkins For For Management 1 c Elect Director Eugene L. Batchelder For For Management 1 d Elect Director John E. Feick For For Management 1 e Elect Director Margaret M. Foran For For Management 1 f Elect Director Carlos M. Gutierrez For For Management 1 g Elect Director Vicki Hollub For For Management 1 h Elect Director William R. Klesse For For Management 1 i Elect Director Jack B. Moore For For Management 1 j Elect Director Avedick B. Poladian For For Management 1 k Elect Director Elisse B. Walter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Assess Portfolio Impacts of Policies Against Against Shareholder to Meet 2 Degree Scenario 6 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting 7 Report on Methane Emissions and Against Against Shareholder Flaring Targets 8 Report on Political Contributions and Against Against Shareholder Expenditures - OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: APR 05, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For For Management 1.4 Elect Director Mary C. Choksi For For Management 1.5 Elect Director Robert Charles Clark For For Management 1.6 Elect Director Leonard S. Coleman, Jr. For For Management 1.7 Elect Director Susan S. Denison For For Management 1.8 Elect Director Deborah J. Kissire For For Management 1.9 Elect Director John R. Murphy For For Management 1.10 Elect Director John R. Purcell For For Management 1.11 Elect Director Linda Johnson Rice For For Management 1.12 Elect Director Valerie M. Williams For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management - ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 16, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For Withhold Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For Withhold Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For Withhold Management 1.11 Elect Director Renee J. James For For Management 1.12 Elect Director Leon E. Panetta For Withhold Management 1.13 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder - PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Duane C. Farrington For For Management 1.3 Elect Director Hasan Jameel For For Management 1.4 Elect Director Mark W. Kowlzan For For Management 1.5 Elect Director Robert C. Lyons For For Management 1.6 Elect Director Thomas P. Maurer For For Management 1.7 Elect Director Samuel M. Mencoff For For Management 1.8 Elect Director Roger B. Porter For For Management 1.9 Elect Director Thomas S. Souleles For For Management 1.10 Elect Director Paul T. Stecko For For Management 1.11 Elect Director James D. Woodrum For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management - PAYCHEX, INC. Ticker: PAYX Security ID: 704326107 Meeting Date: OCT 12, 2016 Meeting Type: Annual Record Date: AUG 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director B. Thomas Golisano For For Management 1 b Elect Director Joseph G. Doody For For Management 1 c Elect Director David J.S. Flaschen For For Management 1 d Elect Director Phillip Horsley For For Management 1 e Elect Director Grant M. Inman For For Management 1 f Elect Director Pamela A. Joseph For For Management 1 g Elect Director Martin Mucci For For Management 1 h Elect Director Joseph M. Tucci For For Management 1 i Elect Director Joseph M. Velli For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors - PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director William R. Loomis, Jr. For For Management 1 b Elect Director Glenn F. Tilton For For Management 1 c Elect Director Marna C. Whittington For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation - PIONEER NATURAL RESOURCES COMPANY Ticker: PXD Security ID: 723787107 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edison C. Buchanan For For Management 1.2 Elect Director Andrew F. Cates For For Management 1.3 Elect Director Timothy L. Dove For For Management 1.4 Elect Director Phillip A. Gobe For For Management 1.5 Elect Director Larry R. Grillot For For Management 1.6 Elect Director Stacy P. Methvin For For Management 1.7 Elect Director Royce W. Mitchell For For Management 1.8 Elect Director Frank A. Risch For For Management 1.9 Elect Director Scott D. Sheffield For For Management 1.10 Elect Director Mona K. Sutphen For For Management 1.11 Elect Director J. Kenneth Thompson For For Management 1.12 Elect Director Phoebe A. Wood For For Management 1.13 Elect Director Michael D. Wortley For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Annual Sustainability Against Against Shareholder - PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Baltimore, Jr. For For Management 1.2 Elect Director Gilbert F. Casellas For For Management 1.3 Elect Director Mark B. Grier For Against Management 1.4 Elect Director Martina Hund-Mejean For For Management 1.5 Elect Director Karl J. Krapek For For Management 1.6 Elect Director Peter R. Lighte For For Management 1.7 Elect Director George Paz For For Management 1.8 Elect Director Sandra Pianalto For For Management 1.9 Elect Director Christine A. Poon For For Management 1.10 Elect Director Douglas A. Scovanner For For Management 1.11 Elect Director John R. Strangfeld For For Management 1.12 Elect Director Michael A. Todman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder - QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl C. (Duke) Austin, For For Management Jr. 1.2 Elect Director Doyle N. Beneby For For Management 1.3 Elect Director J. Michal Conaway For For Management 1.4 Elect Director Vincent D. Foster For For Management 1.5 Elect Director Bernard Fried For For Management 1.6 Elect Director Worthing F. Jackman For For Management 1.7 Elect Director David M. McClanahan For For Management 1.8 Elect Director Margaret B. Shannon For For Management 1.9 Elect Director Pat Wood, III For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors - RAYMOND JAMES FINANCIAL, INC. Ticker: RJF Security ID: 754730109 Meeting Date: FEB 16, 2017 Meeting Type: Annual Record Date: DEC 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles G. von For For Management Arentschildt 1.2 Elect Director Shelley G. Broader For For Management 1.3 Elect Director Jeffrey N. Edwards For For Management 1.4 Elect Director Benjamin C. Esty For For Management 1.5 Elect Director Francis S. Godbold For For Management 1.6 Elect Director Thomas A. James For For Management 1.7 Elect Director Gordon L. Johnson For For Management 1.8 Elect Director Roderick C. McGeary For For Management 1.9 Elect Director Paul C. Reilly For For Management 1.10 Elect Director Robert P. Saltzman For For Management 1.11 Elect Director Susan N. Story For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management - RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: APR 04, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Tracy A. Atkinson For For Management 1 b Elect Director Robert E. Beauchamp For For Management 1 c Elect Director Vernon E. Clark For For Management 1 d Elect Director Stephen J. Hadley For For Management 1 e Elect Director Thomas A. Kennedy For For Management 1 f Elect Director Letitia A. Long For For Management 1 g Elect Director George R. Oliver For For Management 1 h Elect Director Dinesh C. Paliwal For For Management 1 i Elect Director William R. Spivey For For Management 1 j Elect Director James A. Winnefeld, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors - SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director John Connors For For Management 1 b Elect Director Patricia Morrison For For Management 1 c Elect Director Stephen Newberry For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation - SQUARE, INC. Ticker: SQ Security ID: 852234103 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roelof Botha For For Management 1.2 Elect Director Jim McKelvey For For Management 1.3 Elect Director Ruth Simmons For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management - SUNTRUST BANKS, INC. Ticker: STI Security ID: 867914103 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dallas S. Clement For For Management 1.2 Elect Director Paul R. Garcia For For Management 1.3 Elect Director M. Douglas Ivester For For Management 1.4 Elect Director Kyle Prechtl Legg For For Management 1.5 Elect Director Donna S. Morea For For Management 1.6 Elect Director David M. Ratcliffe For For Management 1.7 Elect Director William H. Rogers, Jr. For For Management 1.8 Elect Director Agnes Bundy Scanlan For For Management 1.9 Elect Director Frank P. Scruggs, Jr. For For Management 1.10 Elect Director Bruce L. Tanner For For Management 1.11 Elect Director Thomas R. Watjen For For Management 1.12 Elect Director Phail Wynn, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management - SYNCHRONY FINANCIAL Ticker: SYF Security ID: 87165B103 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Margaret M. Keane For For Management 1 b Elect Director Paget L. Alves For For Management 1 c Elect Director Arthur W. Coviello, Jr. For For Management 1 d Elect Director William W. Graylin For For Management 1 e Elect Director Roy A. Guthrie For For Management 1 f Elect Director Richard C. Hartnack For For Management 1 g Elect Director Jeffrey G. Naylor For For Management 1 h Elect Director Laurel J. Richie For For Management 1 i Elect Director Olympia J. Snowe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management - TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Nancy E. Cooper For For Management 1 b Elect Director Daniel R. Fishback For For Management 1 c Elect Director David E. Kepler For For Management 1 d Elect Director William S. Stavropoulos For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors - TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Ralph W. Babb, Jr. For For Management 1 b Elect Director Mark A. Blinn For For Management 1 c Elect Director Todd M. Bluedorn For For Management 1 d Elect Director Daniel A. Carp For For Management 1 e Elect Director Janet F. Clark For For Management 1 f Elect Director Carrie S. Cox For For Management 1 g Elect Director Jean M. Hobby For For Management 1 h Elect Director Ronald Kirk For For Management 1 i Elect Director Pamela H. Patsley For For Management 1 j Elect Director Robert E. Sanchez For For Management 1 k Elect Director Wayne R. Sanders For For Management 1 l Elect Director Richard K. Templeton For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management - THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Kermit R. Crawford For For Management 1 b Elect Director Michael L. Eskew For For Management 1 c Elect Director Siddharth N. (Bobby) For For Management Mehta 1 d Elect Director Jacques P. Perold For For Management 1 e Elect Director Andrea Redmond For For Management 1 f Elect Director John W. Rowe For For Management 1 g Elect Director Judith A. Sprieser For For Management 1 h Elect Director Mary Alice Taylor For For Management 1 i Elect Director Perry M. Traquina For For Management 1 j Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Non-Employee Director Omnibus For For Management Stock Plan 5 Ratify Deloitte & Touche LLP as For For Management Auditors 6 Require Independent Board Chairman Against Against Shareholder 7 Lead Director Qualifications Against For Shareholder 8 Political Contributions Disclosure Against Against Shareholder - THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Marc Bolland For For Management 1.4 Elect Director Ana Botin For For Management 1.5 Elect Director Richard M. Daley For For Management 1.6 Elect Director Barry Diller For For Management 1.7 Elect Director Helene D. Gayle For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Sam Nunn For For Management 1.13 Elect Director James Quincey For For Management 1.14 Elect Director David B. Weinberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Report on Human Rights Review on Against Against Shareholder High-Risk Regions - THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: JUL 20, 2016 Meeting Type: Special Record Date: JUN 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management - THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Ajay Banga For For Management 1 b Elect Director Jacqueline K. Barton For For Management 1 c Elect Director James A. Bell For For Management 1 d Elect Director Richard K. Davis For For Management 1 e Elect Director Jeff M. Fettig For For Management 1 f Elect Director Andrew N. Liveris For For Management 1 g Elect Director Mark Loughridge For For Management 1 h Elect Director Raymond J. Milchovich For For Management 1 i Elect Director Robert S. (Steve) Miller For For Management 1 j Elect Director Paul Polman For For Management 1 k Elect Director Dennis H. Reilley For For Management 1 l Elect Director James M. Ringler For For Management 1 m Elect Director Ruth G. Shaw For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 11, 2016 Meeting Type: Annual Record Date: SEP 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald S. Lauder For For Management 1.2 Elect Director William P. Lauder For Withhold Management 1.3 Elect Director Richard D. Parsons For Withhold Management 1.4 Elect Director Lynn Forester de For For Management Rothschild 1.5 Elect Director Richard F. Zannino For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation - THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Lloyd C. Blankfein For For Management 1 b Elect Director M. Michele Burns For For Management 1 c Elect Director Mark A. Flaherty For For Management 1 d Elect Director William W. George For For Management 1 e Elect Director James A. Johnson For Against Management 1 f Elect Director Ellen J. Kullman For For Management 1 g Elect Director Lakshmi N. Mittal For For Management 1 h Elect Director Adebayo O. Ogunlesi For For Management 1 i Elect Director Peter Oppenheimer For For Management 1 j Elect Director David A. Viniar For For Management 1 k Elect Director Mark O. Winkelman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors - THE GOODYEAR TIRE & RUBBER COMPANY Ticker: GT Security ID: 382550101 Meeting Date: APR 10, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director William J. Conaty For For Management 1 b Elect Director James A. Firestone For For Management 1 c Elect Director Werner Geissler For For Management 1 d Elect Director Peter S. Hellman For For Management 1 e Elect Director Laurette T. Koellner For For Management 1 f Elect Director Richard J. Kramer For For Management 1 g Elect Director W. Alan McCollough For For Management 1 h Elect Director John E. McGlade For For Management 1 i Elect Director Michael J. Morell For For Management 1 j Elect Director Roderick A. Palmore For For Management 1 k Elect Director Stephanie A. Streeter For For Management 1 l Elect Director Thomas H. Weidemeyer For For Management 1 m Elect Director Michael R. Wessel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Require Independent Board Chairman Against Against Shareholder - THE HARTFORD FINANCIAL SERVICES GROUP, INC. Ticker: HIG Security ID: 416515104 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Robert B. Allardice, III For For Management 1 b Elect Director Trevor Fetter For For Management 1 c Elect Director Kathryn A. Mikells For For Management 1 d Elect Director Michael G. Morris For For Management 1 e Elect Director Thomas A. Renyi For For Management 1 f Elect Director Julie G. Richardson For For Management 1 g Elect Director Teresa Wynn Roseborough For For Management 1 h Elect Director Virginia P. Ruesterholz For For Management 1 i Elect Director Charles B. Strauss For For Management 1 j Elect Director Christopher J. Swift For For Management 1 k Elect Director H. Patrick Swygert For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation - THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Gerard J. Arpey For For Management 1 b Elect Director Ari Bousbib For For Management 1 c Elect Director Jeffery H. Boyd For For Management 1 d Elect Director Gregory D. Brenneman For For Management 1 e Elect Director J. Frank Brown For For Management 1 f Elect Director Albert P. Carey For For Management 1 g Elect Director Armando Codina For For Management 1 h Elect Director Helena B. Foulkes For For Management 1 i Elect Director Linda R. Gooden For For Management 1 j Elect Director Wayne M. Hewett For For Management 1 k Elect Director Karen L. Katen For For Management 1 l Elect Director Craig A. Menear For For Management 1 m Elect Director Mark Vadon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies 6 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 7 Amend Articles/Bylaws/Charter - Call Against For Shareholder Special Meetings - THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Bunch For For Management 1.2 Elect Director Marjorie Rodgers For For Management Cheshire 1.3 Elect Director William S. Demchak For For Management 1.4 Elect Director Andrew T. Feldstein For For Management 1.5 Elect Director Daniel R. Hesse For For Management 1.6 Elect Director Kay Coles James For For Management 1.7 Elect Director Richard B. Kelson For For Management 1.8 Elect Director Jane G. Pepper For For Management 1.9 Elect Director Donald J. Shepard For For Management 1.10 Elect Director Lorene K. Steffes For For Management 1.11 Elect Director Dennis F. Strigl For For Management 1.12 Elect Director Michael J. Ward For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies - THE PRICELINE GROUP INC. Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy M. Armstrong For For Management 1.2 Elect Director Jeffery H. Boyd For For Management 1.3 Elect Director Jan L. Docter For For Management 1.4 Elect Director Jeffrey E. Epstein For For Management 1.5 Elect Director Glenn D. Fogel For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Robert J. Mylod, Jr. For For Management 1.8 Elect Director Charles H. Noski For For Management 1.9 Elect Director Nancy B. Peretsman For For Management 1.10 Elect Director Thomas E. Rothman For For Management 1.11 Elect Director Craig W. Rydin For For Management 1.12 Elect Director Lynn M. Vojvodich For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting - THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director David T. Ching For For Management 1.5 Elect Director Ernie Herrman For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Carol Meyrowitz For For Management 1.9 Elect Director Jackwyn L. Nemerov For For Management 1.10 Elect Director John F. O'Brien For For Management 1.11 Elect Director Willow B. Shire For For Management 2 Ratify PricewaterhouseCoopers as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Include Diversity as a Performance Against Against Shareholder Metric 8 Report on Pay Disparity Against Against Shareholder 9 Report on Gender, Race, or Ethnicity Against Against Shareholder Pay Gap 10 Report on Net-Zero Greenhouse Gas Against Against Shareholder Emissions - TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: FEB 15, 2017 Meeting Type: Special Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management - ULTA BEAUTY, INC. Ticker: ULTA Security ID: 90384 S303 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michelle L. Collins For For Management 1.2 Elect Director Dennis K. Eck For For Management 1.3 Elect Director Charles J. Philippin For For Management 1.4 Elect Director Vanessa A. Wittman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Andrew H. Card, Jr. For For Management 1 b Elect Director Erroll B. Davis, Jr. For For Management 1 c Elect Director David B. Dillon For For Management 1 d Elect Director Lance M. Fritz For For Management 1 e Elect Director Deborah C. Hopkins For For Management 1 f Elect Director Jane H. Lute For For Management 1 g Elect Director Michael R. McCarthy For For Management 1 h Elect Director Michael W. McConnell For For Management 1 i Elect Director Thomas F. McLarty, III For For Management 1 j Elect Director Steven R. Rogel For For Management 1 k Elect Director Jose H. Villarreal For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder - UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Lloyd J. Austin, III For For Management 1 b Elect Director Diane M. Bryant For For Management 1 c Elect Director John V. Faraci For For Management 1 d Elect Director Jean-Pierre Garnier For For Management 1 e Elect Director Gregory J. Hayes For For Management 1 f Elect Director Edward A. Kangas For For Management 1 g Elect Director Ellen J. Kullman For For Management 1 h Elect Director Marshall O. Larsen For For Management 1 i Elect Director Harold McGraw, III For For Management 1 j Elect Director Fredric G. Reynolds For For Management 1 k Elect Director Brian C. Rogers For For Management 1 l Elect Director Christine Todd Whitman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 05, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director William C. Ballard, Jr. For For Management 1 b Elect Director Richard T. Burke For For Management 1 c Elect Director Timothy P. Flynn For For Management 1 d Elect Director Stephen J. Hemsley For For Management 1 e Elect Director Michele J. Hooper For For Management 1 f Elect Director Rodger A. Lawson For For Management 1 g Elect Director Glenn M. Renwick For For Management 1 h Elect Director Kenneth I. Shine For For Management 1 i Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Lobbying Payments and Policy Against Against Shareholder - UNITI GROUP INC. Ticker: UNIT Security ID: 91325V108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Jennifer S. Banner For For Management 1 b Elect Director Scott G. Bruce For For Management 1 c Elect Director Francis X. ('Skip') For For Management Frantz 1 d Elect Director Andrew Frey For For Management 1 e Elect Director Kenneth A. Gunderman For For Management 1 f Elect Director David L. Solomon For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors - VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director H. Paulett Eberhart For For Management 1 b Elect Director Joseph W. Gorder For For Management 1 c Elect Director Kimberly S. Greene For For Management 1 d Elect Director Deborah P. Majoras For For Management 1 e Elect Director Donald L. Nickles For For Management 1 f Elect Director Philip J. Pfeiffer For For Management 1 g Elect Director Robert A. Profusek For For Management 1 h Elect Director Susan Kaufman Purcell For For Management 1 i Elect Director Stephen M. Waters For For Management 1 j Elect Director Randall J. Weisenburger For For Management 1 k Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - VODAFONE GROUP PLC Ticker: VOD Security ID: 92857W308 Meeting Date: JUL 29, 2016 Meeting Type: Annual Record Date: JUN 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Gerard Kleisterlee as Director For For Management 3 Re-elect Vittorio Colao as Director For For Management 4 Re-elect Nick Read as Director For For Management 5 Re-elect Sir Crispin Davis as Director For For Management 6 Re-elect Dr Mathias Dopfner as Director For For Management 7 Re-elect Dame Clara Furse as Director For For Management 8 Re-elect Valerie Gooding as Director For For Management 9 Re-elect Renee James as Director For For Management 10 Re-elect Samuel Jonah as Director For For Management 11 Re-elect Nick Land as Director For For Management 12 Elect David Nish as Director For For Management 13 Re-elect Philip Yea as Director For For Management 14 Approve Final Dividend For For Management 15 Approve Remuneration Report For For Management 16 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 17 Authorise the Audit and Risk Committee For For Management to Fix Remuneration of Auditors 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Market Purchase of Ordinary For For Management Shares 22 Authorise EU Political Donations and For For Management Expenditure 23 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice - VOYA FINANCIAL, INC. Ticker: VOYA Security ID: 929089100 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Lynne Biggar For For Management 1 b Elect Director Jane P. Chwick For For Management 1 c Elect Director Ruth Ann M. Gillis For For Management 1 d Elect Director J. Barry Griswell For For Management 1 e Elect Director Frederick S. Hubbell For For Management 1 f Elect Director Rodney O. Martin, Jr. For For Management 1 g Elect Director Byron H. Pollitt, Jr. For For Management 1 h Elect Director Joseph V. Tripodi For For Management 1 i Elect Director Deborah C. Wright For For Management 1 j Elect Director David Zwiener For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management - VULCAN MATERIALS COMPANY Ticker: VMC Security ID: 929160109 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director O. B. Grayson Hall, Jr. For For Management 1 b Elect Director James T. Prokopanko For For Management 1 c Elect Director David P. Steiner For For Management 1 d Elect Director Kathleen Wilson-Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors - WALGREENS BOOTS ALLIANCE, INC. Ticker: WBA Security ID: 931427108 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Janice M. Babiak For For Management 1 b Elect Director David J. Brailer For For Management 1 c Elect Director William C. Foote For For Management 1 d Elect Director Ginger L. Graham For For Management 1 e Elect Director John A. Lederer For For Management 1 f Elect Director Dominic P. Murphy For For Management 1 g Elect Director Stefano Pessina For For Management 1 h Elect Director Leonard D. Schaeffer For For Management 1 i Elect Director Nancy M. Schlichting For For Management 1 j Elect Director James A. Skinner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Approve Executive Incentive Bonus Plan For For Management 5 Proxy Access Against Against Shareholder 6 Approve Report on Executive Pay & Against Against Shareholder Sustainability Performance SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 17, 2017
